Exhibit 10.2




QUALITY SYSTEMS, INC.

AMENDED AND RESTATED

 

2005 STOCK OPTION

AND

INCENTIVE PLAN

 

ARTICLE I

GENERAL

1.1    Purpose. The purpose of the Quality Systems, Inc. Amended and Restated
2005 Stock Option and Incentive Plan (the “Plan”) is to promote the future
success of Quality Systems, Inc. (the “Company”) by providing an incentive for
officers, employees and directors of, and consultants and advisors to, the
Company and its Related Entities to acquire a proprietary interest in the
success of the Company, to remain in the service of the Company and/or Related
Entities, and to render superior performance during such service.

 

1.2

Definitions of Certain Terms.

(a)           “Award” means an award under the Plan as described in Section 1.5
and Article II.

(b)           “Award Agreement” means a written agreement entered into between
the Company and a Grantee in connection with an Award.

 

(c)

“Board ” means the Board of Directors of the Company.

(d)           “Cause.” Termination of Employment by the Company for “Cause”
means, with respect to a Grantee and an Award, (i) except as provided otherwise
in the applicable Award Agreement or as provided in clause (ii) below,
Termination of Employment of the Grantee by the Company (A) upon Grantee’s
failure to substantially perform Grantee’s duties with the Company or a Related
Entity (other than any such failure resulting from death or Disability), (B)
upon Grantee’s failure to substantially follow and comply with the specific and
lawful directives of the Board or any officer of the Company or a Related Entity
to whom Grantee directly or indirectly reports, (C) upon the Board’s
determination of Grantee’s commission of an act of fraud or dishonesty resulting
in actual economic, financial or reputational injury to the Company or a Related
Entity, (D) upon the Board’s determination of Grantee’s engagement in illegal
conduct, gross misconduct or an act of moral turpitude, involving economic,
financial or reputational injury to the Company or a Related Entity, or (E) upon
Grantee’s material violation of any material written policy, guideline, code,
handbook or similar document governing the conduct of directors, officers or
employees of the Company or its Related Entities resulting in actual economic,
financial or reputational injury to the Company or

 

1

 

--------------------------------------------------------------------------------



Related Entity; or (ii) in the case of directors, officers or employees who at
the time of the Termination of Employment (A) are entitled to the benefits of a
change in control, employment or similar agreement entered into by the Company
or a Related Entity or (B) are subject to an existing Company policy or
agreement, that defines or addresses termination for cause, termination for
cause as defined and/or determined pursuant to such agreement.

 

(e)

“Code ” means the Internal Revenue Code of 1986, as amended.

(f)            “Committee” means a compensation committee appointed by the Board
in accordance with Section 1.3(a) of the Plan.  

 

(g)

“Common Stock” means the common stock of the Company.

(h)           “Disability” means, with respect to a Grantee and an Award, (i)
except as provided in the applicable Award Agreement or as provided in clause
(ii) below, “disability” as defined in (i) the long-term disability plan in
which Grantee is participating; or (ii) in the case of directors, officers or
employees who at the time of the Termination of Employment are entitled to the
benefits of a change in control, employment or similar agreement entered into by
the Company or a Related Entity that defines or addresses termination because of
disability, “disability” as defined in such agreement; or (iii) if neither (i)
nor (ii) apply, then such a plan in which any of the officers of the Company may
be participating; or (iv) if (i), (ii) and (iii) do not apply, then as defined
in Section 22(e)(3) of the Code. Notwithstanding the foregoing, (A) in the case
of an Incentive Stock Option, the term “Disability” for purposes of the
preceding sentence shall have the meaning given to it by Section 422 (c)(6) of
the Code and (B) to the extent an Award is subject to the provisions of
Section 409A of the Code and if in order for compensation provided under any
Award to avoid the imposition of taxes under Section 409A of the Code, a
different definition of “disabled” is required by Section 409A, the term
“Disability” or “Disabled” for purposes of the preceding sentence shall have the
meaning given to it by Section 409A (a)(2)(C) of the Code and the Regulations
promulgated thereunder.

 

(i)

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

(j)            “Fair Market Value” of a share of Common Stock on any date shall
be (i) the closing sale price per share of Common Stock during normal trading
hours on the national securities exchange, association or other market on which
the Common Stock is principally traded for such date or the last preceding date
on which there was a sale of such Common Stock on such exchange, association or
market, or (ii) if the shares of Common Stock are then traded in an
over-the-counter market or other market or association but the sale price for
the Common Stock is not reported, the average of the closing bid and asked
prices for the shares of Common Stock during normal trading hours in such
over-the-counter market for such date or the last preceding date on which both
the closing bid price and asked price are reported for the Common Stock, or
(iii) if the shares of Common Stock are not then listed on a national securities
exchange, association or other market or traded in an over-the-counter market,
such value as the Board on advice

 

2

 

--------------------------------------------------------------------------------



of the Committee and in the Board’s discretion shall determine, provided that
such valuation shall take into account all available information material to the
value of the company, including but not limited to the value of the tangible and
intangible assets of the company, the present value of its anticipated future
cash flows, the market value of the stock or equity interests in other entities
engaged in substantially the same business, recent arm’s length transactions
involving the sale of such stock, and other relevant factors.

 

(k)

“Grantee ” means a person who receives an Award.

(l)            “Incentive Stock Option” means, subject to Section 2.3(f), a
stock option that is intended to qualify for special federal income tax
treatment pursuant to Sections 421 and 422 of the Code (or a successor provision
thereof) and which is so designated in the applicable Award Agreement. Under no
circumstances shall any stock option that is not specifically designated as an
Incentive Stock Option be considered an Incentive Stock Option.

(m)          “Key Executive” means a Key Person who, on the last day of the
Company’s taxable year, is either (i) the chief executive officer of the Company
or acting in such capacity, or (ii) among the four highest compensated officers
(other than the chief executive officer).

(n)           “Key Persons” means then acting or prospective directors, officers
and employees of the Company or of a Related Entity, and then acting or
prospective consultants and advisors to the Company or a Related Entity.

 

(o)

“Non-Employee Director” has the meaning given to it in Section 2.12(a).

(p)           “Performance Goals” means the objective goal(s) (or combined
goal(s)) adopted by the Committee in its discretion to be applicable to a Key
Executive with respect to an Award; such Performance Goals applicable to an
Award may provide for a targeted or measured level or levels of achievement or
change using any objective performance standard, including, but not limited to
(and by way of example only): (i) revenue, (ii) earnings per share, (iii) net
income, (iv) return on assets, (v) return on equity, (vi) stock price, (vii)
economic profit or shareholder value added, (viii) total shareholder return,
(ix) EBIT, and (x) EBITDA. Such measures may be defined and calculated in such
objective manner and detail as the Committee in its discretion may determine,
including whether such measures shall be calculated before or after income taxes
or other items, the degree or manner in which various items shall be included or
excluded from such measures, whether total assets or certain categories of
assets shall be used, whether such measures shall be applied to the Company on a
consolidated basis or to certain Related Entities of the Company or to certain
divisions, operating units or business lines of the Company or a Related Entity,
the weighting that shall be given to various measures if combined goals are
used, and the periods and dates during or on which such measures shall be
calculated. The Performance Goals may differ from Key Executive to Key Executive
and from Award to Award. A Performance Goal is objective

 

3

 

--------------------------------------------------------------------------------





if a third party having knowledge of the relevant facts could determine whether
the Performance Goal is met.

(q)           “Person,” whether or not capitalized, means any natural person,
any corporation, partnership, limited liability company, trust or legal or
contractual entity or joint undertaking and any governmental authority.

(r)            “Related Entity” means any corporation, partnership, limited
liability company or other entity that is an “affiliate” of the Company within
the meaning of Rule 12b-2 under the Exchange Act.

(s)           “Retirement” means, with respect to a Grantee and an Award, except
as otherwise provided in the applicable Award Agreement, the Grantee’s
Termination of Employment with the Company or a Related Entity for a reason
other than for Cause and that at the time of the Termination of Employment the
Grantee has satisfied the criteria for retirement in accordance with the
Company’s employment policies if and when adopted by the Company.

 

(t)

“Rule 16b-3” means Rule 16b-3 under the Exchange Act.

(u)           A Grantee shall be deemed to have a “Termination of Employment”
upon ceasing employment with the Company or any Related Entity (or, in the case
of a Grantee who is not an employee, upon ceasing association with the Company
or any Related Entity as a director, consultant, advisor or otherwise),
provided, however, it shall not be considered a Termination of Employment of a
Grantee if the Grantee ceases employment or association with the Company or a
Related Entity but continues or immediately commences employment or association
with a majority-owned Related Entity or the Company.

 

1.3

Administration.

(a)           The Committee. If such is required to assure compliance under
Section 162(m), different Committees with respect to different groups of Key
Persons may administer the Plan in accordance with this Section 1.3(a).

(i)            Section 162(m). To the extent the Award is intended to qualify as
“performance-based compensation” within the meaning of Section 162(m) of the
Code, the Plan shall be administered by a Committee of two or more “outside
directors” within the meaning of Section 162(m) of the Code.

(ii)           Other Administration. Other than as provided above, the Plan
shall be administered by (A) the Board through recommendations of the
Compensation Committee as set forth herein, or (B) upon election and delegation
by the Board, a Compensation Committee (including any successor thereto) of the
Board which it may elect to act upon in its sole and absolute discretion,
provided such Compensation Committee shall consist of not less than two
independent directors.

 

4

 

--------------------------------------------------------------------------------





(b)           Authority. The Committee shall advise the Board concerning the
administration of the Plan and the Board’s actions which may be taken pursuant
to the Plan. The Committee shall have the authority to recommend to the Board
for Board approval: (i) the manner in which the Plan and any Award Agreement is
construed, interpreted and implemented, (iii) amendments and rescission of rules
and regulations relating to the Plan, including rules governing its own
operations, (iv) determinations deemed necessary or advisable in administering
the Plan (including defining and calculating Performance Goals and certifying
that such Performance Goals have been met), (v) the correction of any defect,
supplying any omission and reconciling any inconsistency in the Plan, (vi)
amending the Plan to reflect changes in applicable law or regulations, (vii)
whether, to what extent and under what circumstances Awards may be settled or
exercised in cash, shares of Common Stock, other securities, other Awards or
other property, or canceled, forfeited or suspended and the method or methods by
which Awards may be settled, canceled, forfeited or suspended (including, but
not limited to, canceling an Award in exchange for a cash payment (or securities
with an equivalent value) equal to the difference between the Fair Market Value
of a share of Common Stock on the date of grant and the Fair Market Value of a
share of Common Stock on the date of cancellation, and, if no such difference
exists, canceling an Award without a payment in cash or securities), and (viii)
whether, and to what extent and under what circumstances cash, shares of Common
Stock, other securities, other Awards or other property and other amounts
payable with respect to an Award shall be deferred either automatically or at
the election of the holder thereof or of the Board.

(c)           Voting. Actions of the Committee shall be taken by the vote of a
majority of its members. Any action may be taken by a written instrument signed
by all of the Committee members, and action so taken shall be fully as effective
as if it had been taken by a vote at a meeting.

(d)           Binding Determinations. The determination of the Board on all
matters relating to the Plan or any Award Agreement shall be final, binding and
conclusive.

(e)           Exculpation. No member of the Board or the Committee or any
officer, employee or agent of the Company or any of its Related Entities (each
such person a “Covered Person”) shall have any liability to any person
(including, without limitation, any Grantee) for any action taken or omitted to
be taken or any determination made in good faith with respect to the Plan or any
Award. Each Covered Person shall be indemnified and held harmless by the Company
against and from any loss, cost, liability or expense (including attorneys’
fees) that may be imposed upon or incurred by such Covered Person in connection
with or resulting from any action, suit or proceeding to which such Covered
Person may be a party or in which such Covered Person may be involved by reason
of any action taken or omitted to be taken under the Plan and against and from
any and all amounts paid by such Covered Person, with the Company’s approval, in
settlement thereof, or paid by such Covered Person in satisfaction of any
judgment in any such action, suit or proceeding against such Covered Person;
provided that the Company shall have the right, at its own expense, to assume
and defend any such action, suit or proceeding and, once the Company gives
notice of its intent to assume the defense, the Company shall have sole control
over such defense with counsel of the

 

5

 

--------------------------------------------------------------------------------



Company’s choice subject to approval of the Covered Person (not to be
unreasonably withheld). The foregoing right of indemnification shall not be
available to a Covered Person to the extent that a court of competent
jurisdiction in a final judgment or other final adjudication, in either case,
not subject to further appeal, determines that the acts or omissions of such
Covered Person giving rise to the indemnification claim resulted from such
Covered Person’s bad faith, fraud or willful criminal act or omission. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which Covered Persons may be entitled under the Company’s
Articles of Incorporation or Bylaws, in each case as amended from time to time,
as a matter of law, or otherwise, or any other power that the Company may have
to indemnify such persons or hold them harmless pursuant to an indemnification
agreement or otherwise (in which case, any conflict between the indemnification
agreement or such other Board approved agreement shall be resolved in favor of
the indemnification agreement or such other agreement).

(f)            Experts. In making any determination or in taking or not taking
any action under this Plan, the Committee or the Board, as the case may be, may
obtain and rely upon the advice of experts, including professional and financial
advisors and consultants to the Committee or the Company. No director, officer,
employee or agent of the Company shall be liable for any such action or
determination taken or made or omitted in good faith reliance on such advice.

(g)           Board. Subject to the provisions of Sections 1.3(a)(i) and 1.7(b),
but notwithstanding any other provision herein to the contrary (i) until the
Board shall appoint the members of the Committee, the Plan shall be administered
by the Board, and (ii) the Board may, in its sole discretion, at any time and
from time to time, (A) grant Awards, (B) require that the Committee’s authority
shall be limited to making recommendations to the Board concerning the granting
and administration of the Plan and Awards hereunder, or (C) resolve to
administer the Plan directly. In any of the foregoing events, the Board shall
have all of the authority and responsibility granted to the Committee herein.
Notwithstanding the foregoing, at any time during which the Board shall
administer the granting of Awards, any Awards to the Chief Executive Officer and
other executive officers of the Company shall be made by the Board meeting in
executive session consisting entirely of independent directors (as defined in
Rule 4350 of the Nasdaq Marketplace Rules).

1.4           Persons Eligible for Awards. Awards under the Plan may be made to
such Key Persons as the Committee shall select and recommended to the Board,
provided that, to the extent an Award is subject to the provisions of
Section 409A of the Code, such Key Person shall not be eligible to receive an
Award of a stock right of a Related Person who is not either the entity to which
the Key Person is providing direct services, or any corporation in a chain of a
controlled group of corporations, beginning with the parent of the entity to
which the Key Person is providing direct services and ending with the
corporation that is receiving the services.

1.5           Types of Awards Under the Plan. Awards may be made under the Plan
including: (i) stock options, including Incentive Stock Options and
non-qualified stock options, (ii) stock appreciation rights, (iii) restricted
stock, (iv) unrestricted stock, (v) restricted stock units,

 

6

 



--------------------------------------------------------------------------------


(vi) performance shares, (vii) performance units (including performance
options), and other stock-based Awards, as set forth in Article II.

 

1.6

Shares Available for or Subject to Awards.

(a)           Total Shares Available. The total number of shares of Common Stock
that may be transferred pursuant to Awards granted under the Plan shall not
exceed 1,200,000 shares. All of such shares shall be authorized for issuance
pursuant to incentive stock options under Section 2.3 or for other Awards under
Article II. Such shares may be authorized but unissued Common Stock. Any stock
certificate evidencing shares issued pursuant to the Plan shall bear a legend
setting forth such restrictions on transferability as may apply to such shares
pursuant to the Plan. Such legend shall be caused to be removed by the Company’s
Chief Financial Officer and Chief Executive Officer upon their joint written
determination that the conditions warranting the inclusion of such legend are no
longer applicable. If any Award is forfeited or otherwise terminates or is
canceled without the delivery of shares of Common Stock, then the shares covered
by such forfeited, terminated or canceled Award shall again become available for
transfer pursuant to Awards granted or to be granted under this Plan. However,
if any Award or shares of Common Stock issued or issuable under Awards are
tendered or withheld as payment for the exercise price of an Award, the shares
of Common Stock may not be reused or reissued or otherwise be treated as being
available for Awards or issuance pursuant to the Plan. With respect to a stock
appreciation right, both shares of Common Stock issued pursuant to the Award and
shares of Common Stock representing the exercise price of the Award shall be
treated as being unavailable for other Awards or other issuances pursuant to the
Plan unless the stock appreciation right is forfeited, terminated or cancelled
without the delivery of shares of Common Stock. Any shares of Common Stock
delivered by the Company, any shares of Common Stock with respect to which
Awards are made by the Company and any shares of Common Stock with respect to
which the Company becomes obligated to make Awards, through the assumption of,
or in substitution for, outstanding awards previously granted by an acquired
entity, shall not be counted against the shares available for Awards under this
Plan.

(b)           Treatment of Certain Awards. Any shares of Common Stock subject to
Awards shall be counted against the numerical limits of this Section 1.6 as two
shares for every share subject thereto. For example, if an Award of restricted
shares or performance shares (or any Award involving the receipt of actual
“hard” shares of the Company) is made in the amount of 10,000 shares, then
20,000 shares shall be deducted from the then existing balance of authorized and
unissued shares (originally set at 1,200,000 in Section 1.6(a), above) available
for future issuances under the Plan.

(c)           Adjustments. The number of shares of Common Stock covered by each
outstanding Award, the number or amount of shares or units available for Awards
under Section 1.6(a) or otherwise, the number or amount of shares or units that
may be subject to Awards to any one Grantee under Section 1.7(b) or otherwise,
the price per share of Common Stock or units covered by each such outstanding
Award and any other calculation relating to shares of Common Stock available for
Awards or under outstanding Awards (including Awards under Section 2.13) shall
be proportionately 

 

7

 

--------------------------------------------------------------------------------





adjusted, in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, for any
increase or decrease in the number of issued shares of Common Stock resulting
from a stock split, reverse stock split, stock dividend, recapitalization,
combination or reclassification of the Common Stock or similar transaction, or
any other increase or decrease in the number of issued shares of Common Stock
effected without receipt of consideration by the Company or to reflect any
distributions to holders of Common Stock (including rights offerings) other than
regular cash dividends; provided, however, that conversion of any convertible
securities of the Company shall not be deemed to have been “effected without
receipt of consideration.” Except as expressly provided herein, no issuance by
the Company of shares of stock of any class, or securities convertible into
shares of stock of any class, shall affect, and no adjustment by reason thereof
shall be made with respect to, the number or price of shares of Common Stock
subject to an Award. After any adjustment made pursuant to this paragraph, the
number of shares subject to each outstanding Award shall be rounded to the
nearest whole number.

(d)           Grants Exceeding Allotted Shares. If the shares of Common Stock
covered by an Award exceeds, as of the date of grant, the number of shares of
Common Stock which may be issued under the Plan without additional shareholder
approval, such Award shall be void.

 

1.7

Regulatory Considerations.

(a)           General. To the extent that the Board determines it desirable for
any Award to be given any particular tax, accounting, legal or regulatory
treatment, the Award may be made by the Board, subject to any necessary
restrictions, conditions or other terms or otherwise in such manner as is
necessary to obtain the desired treatment.

(b)           Code Section 162(m) Provisions. For purposes of qualifying any
compensation attributable to a grant of an Award to a Key Executive as
“performance-based compensation” within the meaning of Section 162(m) of the
Code:

 

(i)

The compensation shall either:

(A)      Be attributable solely to (I) Incentive Stock Options, (II)
nonqualified stock options with a per share exercise price equal to at least
100% of the Fair Market Value of a share of Common Stock on the date the option
is granted, and/or (III) stock appreciation rights for which the amount of
compensation is based solely on an increase in the value of the shares of Common
Stock of the Company after the date of grant of the Award; or

(B)     To the extent subsection (A) above is not applicable, be based upon the
achievement of Performance Goals established by the Committee in writing not
later than 90 days after the commencement of the period of service to which the
Performance Goal relates, provided that the outcome is substantially uncertain
at the time the Committee actually

 

8

 

--------------------------------------------------------------------------------



establishes the Performance Goal and less than 25% of the period of service to
which the Performance Goal relates has elapsed at such time;

(ii)           The Committee described in Section 1.3(a)(i) of this Plan shall
grant the Award and establish any applicable Performance Goals;

(iii)          With respect to any Award of stock options and/or stock
appreciation rights described in Section 1.7(b)(i)(A) above (subject to Section
1.6(b)), no Key Executive shall be granted, in any fiscal year, stock options,
or stock appreciation rights to purchase (or obtain the benefits of the
equivalent of) more than 200,000 shares of Common Stock (the “Annual Share
Limit”); provided, however, that in connection with his or her initial service,
the Key Executive may be granted stock options, or stock appreciation rights to
purchase up to an additional 300,000 (the “Initial Service Limit”) shares of
Common Stock of the Company which do not count against the Annual Share Limit;
and provided, further, that if a stock option, or stock appreciation right is
cancelled in the same fiscal year of the Company in which it was granted (other
than in connection with a transaction described in Section 1.6(c)), the
cancelled stock option, or stock appreciation right will be counted against the
Annual Share Limit for such fiscal year (for this purpose, if the exercise price
of a stock option is reduced, the transaction will be treated as a cancellation
of the stock option and grant of a new stock option). The foregoing Annual Share
Limit and Initial Service Limit shall be adjusted proportionately in connection
with any change in the Company’s capitalization as described in Section 1.6(c).
All provisions of this Section 1.7(b)(iii) will also apply to grants of full
value shares, including restricted stock, restricted units and performance
shares, except that the maximum grants will be fifty percent (50%) of the
maximums shown above applicable to stock options and stock appreciation rights.
Nothing in this Section 1.7(b)(iii) or elsewhere in this Plan shall be construed
so as to permit, without prior stockholder approval, the administrator of the
Plan to reprice stock options, stock appreciation or purchase rights,
outstanding under the Plan by modifying or amending such options or rights or
canceling such options or rights and replacing them with new options or rights
having a lower exercise price.

(iv)           No Key Executive shall be paid, in any fiscal year, more than
$2,000,000 in cash performance units (which are a separate vehicle from
performance shares); and

(v)           Prior to payment of the compensation, the Committee described in
Section 1.3(a)(i) certifies that any applicable Performance Goals and any other
material terms of the Award were in fact satisfied.

 

9

 

--------------------------------------------------------------------------------

ARTICLE II
AWARDS UNDER THE PLAN

2.1           Awards and Award Agreements. Each Award granted under the Plan
shall be evidenced by an Award Agreement which shall contain such provisions as
the Board in its discretion deems necessary or desirable. For any awards of
stock rights that would be subject to the provisions of section 409A of the
Code, each such Award shall include a provision fixing the number of shares
covered by the Award. Such provisions may further include (but are not limited
to) restrictions on the Grantee’s right to transfer the shares of Common Stock
issuable pursuant to the Award, a requirement that the Grantee become a party to
an agreement restricting transfer or allowing repurchase of any shares of Common
Stock acquired pursuant to the Award, a requirement that the Grantee acknowledge
that such shares are acquired for investment purposes only, and a right of first
refusal exercisable by the Company in the event that the Grantee wishes to
transfer any such shares. The Board may grant Awards in tandem or in connection
with or independently of or in substitution for any other Award or Awards
granted under this Plan or any award granted under any other plan of the
Company. Payments or transfers to be made by the Company upon the grant,
exercise or payment of an Award may be made in such form as the Board shall
determine, including cash, shares of Common Stock or other securities (or
proceeds from the sale thereof), other Awards (by surrender or cancellation
thereof or otherwise) or other property and may be made in a single payment or
transfer, in installments or on a deferred basis. The Board may determine that a
Grantee shall have no rights with respect to an Award unless such Grantee
accepts the Award within such period as the Board shall specify by executing an
Award Agreement in such form as the Board shall determine and, if the Board
shall so require, makes payment to the Company in such amount as the Board may
determine. Loans to executive officers of the Company may not be extended,
guaranteed or arranged by the Company in violation of Section 402 of the
Sarbanes-Oxley Act of 2002, Regulation O of the Board of Governors of the
Federal Reserve System or any other applicable law or regulation.

2.2           No Rights as a Shareholder. No Grantee of an Award (or other
person having rights pursuant to such Award) shall have any of the rights of a
shareholder of the Company with respect to shares subject to such Award until
the transfer of such shares to such person. Except as otherwise provided in
Section 1.6(c), no adjustment shall be made for dividends, distributions or
other rights (whether ordinary or extraordinary, and whether in cash, securities
or other property) for which the record date is prior to the date such shares
are issued.

 

2.3

Grant of Stock Options, Stock Appreciation Rights and Additional Options.

(a)           Grant of Stock Options. The Board may grant stock options,
including Incentive Stock Options and nonqualified stock options, to purchase
shares of Common Stock from the Company, to such Key Persons, in such amounts
and subject to such terms and conditions (including the attainment of
Performance Goals), as the Board shall determine in its discretion, subject to
the provisions of the Plan.

(b)           Grant of Stock Appreciation Rights. The Board may grant stock
appreciation rights to such Key Persons, in such amounts and subject to such
terms and conditions (including the attainment of Performance Goals), as the
Board shall determine in its discretion, subject to the provisions of the Plan.
Stock appreciation rights may be granted in connection with all or any part of,
or independently of, any stock option granted under the Plan. A stock
appreciation right may be granted at or after the time of grant of such option.

 

10

 

--------------------------------------------------------------------------------





 

(c)           Stock Appreciation Rights. The Grantee of a stock appreciation
right shall have the right, subject to the terms of the Plan and the applicable
Award Agreement, to receive from the Company an amount equal to (i) the excess
of the Fair Market Value of a share of Common Stock on the date of exercise of
the stock appreciation right over (ii) the exercise price of such right as set
forth in the Award Agreement (if the stock appreciation right is granted in
connection with a stock option, then the exercise price of the option),
multiplied by (iii) the number of shares with respect to which the stock
appreciation right is exercised. Payment to the Grantee upon exercise of a stock
appreciation right shall be made in cash or in shares of Common Stock (valued at
their Fair Market Value on the date of exercise of the stock appreciation right)
or both, as the Board shall determine in its discretion. Upon the exercise of a
stock appreciation right granted in connection with a stock option, the number
of shares subject to the option shall be correspondingly reduced by the number
of shares with respect to which the stock appreciation right is exercised. Upon
the exercise of a stock option in connection with which a stock appreciation
right has been granted, the number of shares subject to the stock appreciation
right shall be reduced correspondingly by the number of shares with respect to
which the option is exercised.

(d)           Exercise Price. Each Award Agreement with respect to a stock
option or stock appreciation right shall set forth the exercise price, which
shall be determined by the Committee in its discretion, except that no stock
option or stock appreciation right may be granted with an exercise price below
the fair market value of the Company’s common stock on the date of grant.

(e)           Exercise Periods. Each Award Agreement with respect to a stock
option or stock appreciation right shall set forth the periods during which the
Award evidenced thereby shall be exercisable, and, if applicable, the conditions
which must be satisfied (including the attainment of Performance Goals) in order
for the Award evidenced thereby to be exercisable, whether in whole or in part.
Such periods and conditions shall be determined by the Board in its discretion;
provided, however, that no stock option or stock appreciation right shall be
exercisable more than ten (10) years after the date the Award is issued.

(f)            Incentive Stock Options. Notwithstanding Section 2.3(d) and (e),
with respect to any Incentive Stock Option or stock appreciation right granted
in connection with an Incentive Stock Option (i) the exercise price shall be at
least 100% of the Fair Market Value of a share of Common Stock on the date the
option is granted (except as permitted in connection with the assumption or
issuance of options in a transaction to which Section 424(a) of the Code
applies) and (ii) the exercise period shall not be for longer than ten (10)
years after the date of the grant. To the extent that the aggregate Fair Market
Value (determined as of the time the option is granted) of the shares of Common
Stock with respect to which Incentive Stock Options and stock appreciation
rights granted in connection with Incentive Stock Options granted under this
Plan and all other plans of the Company are first exercisable by any Grantee
during any calendar year shall exceed the maximum limit (currently, $100,000),
if any, imposed from time to time under Section 422 of the Code, such options
and rightsshall be treated as nonqualified stock

 

11

 

--------------------------------------------------------------------------------





options. For purposes of this Section 2.3(f), Incentive Stock Options shall be
taken into account in the order in which they were granted.

(g)           Ten Percent Owners. Notwithstanding the provisions of Sections
2.3(d), (e) and (f), to the extent required under Section 422 of the Code, an
Incentive Stock Option may not be granted under the Plan to an individual who,
at the time the option is granted, owns stock possessing more than 10% of the
total combined voting power of all classes of stock of his or her employer
corporation or of its parent or subsidiary corporations (as such ownership may
be determined for purposes of Section 422(b)(6) of the Code) unless (i) at the
time such Incentive Stock Option is granted the exercise price is at least 110%
of the Fair Market Value of the shares subject thereto, and (ii) the Incentive
Stock Option by its terms is not exercisable after the expiration of five (5)
years from the date granted.

(h)           Repricing Requires Shareholder Approval. Except as allowed by
Section 3.1(e) of this Plan (with regard to modifications in order to avoid tax
treatment under section 409A of the Code), no Award granted hereunder shall have
its exercise price modified or “repriced” without first obtaining shareholder
approval.

2.4           Exercise of Stock Options and Stock Appreciation Rights. Each
stock option or stock appreciation right granted under the Plan shall be
exercisable as follows:

(a)           Exercise Period. A stock option or stock appreciation right shall
become and cease to be exercisable at such time or times as determined by the
Board and set forth in the Award Agreement, except that in no event shall a
stock option or stock appreciation right be extended beyond the initial option
term at a time when the fair market value of the stock underlying the option is
greater than the Exercise Price unless such extension remains within ten (10)
years from the initial date of grant.

(b)           Manner of Exercise. Unless the applicable Award Agreement
otherwise provides, a stock option or stock appreciation right may be exercised
from time to time as to all or part of the shares as to which such Award is then
exercisable (but, in any event, only for whole shares). A stock appreciation
right granted in connection with an option may be exercised at any time when,
and to the same extent that, the related option may be exercised. A stock option
or stock appreciation right shall be exercised by written notice to the Company,
on such form and in such manner as the Board shall prescribe.

(c)           Payment of Exercise Price. Any written notice of exercise of a
stock option shall be accompanied by payment of the exercise price for the
shares being purchased. Such payment shall be made (i) in cash (by certified
check or as otherwise permitted by the Board), or (ii) (A) by delivery of shares
of Common Stock (which, if acquired pursuant to the exercise of a stock option
or under an Award made under this Plan or any other compensatory plan of the
Company, were acquired at least six (6) months prior to the option exercise
date) having a Fair Market Value (determined as of the exercise date) equal to
all or part of the exercise price and cash for any remaining portion of the
exercise price, (B) by cashless exercise procedure through a broker-dealer,

 

12

 

--------------------------------------------------------------------------------



and (C) to the extent permitted by law, by such other method not otherwise
prohibited by the Board including, without limitation, a “net exercise.”

(d)           Delivery of Shares. Promptly after receiving payment of the full
exercise price, or after receiving notice of the exercise of a stock
appreciation right for which payment by the Company will be made partly or
entirely in shares of Common Stock, the Company shall, subject to the provisions
of Section 3.3 (relating to certain restrictions), transfer to the Grantee or to
such other person as may then have the right to exercise the Award, the shares
of Common Stock for which the Award has been exercised and to which the Grantee
is entitled. If the method of payment employed upon option exercise so requires,
and if applicable law permits, a Grantee may direct the Company to deliver the
shares to the Grantee’s broker-dealer.

 

2.5

Termination of Employment.

(a)           Termination of Employment by Grantee for any Reason or By the
Company for Cause. Except to the extent otherwise provided in paragraphs (b),
(c), (d) and (e) below or in the applicable Award Agreement, all unvested stock
options and stock appreciation rights to the extent not theretofore exercised
shall terminate immediately upon (i) the Grantee’s Termination of Employment at
Grantee’s election for any reason or (ii) Grantee’s Termination of Employment by
the Company for Cause.

(b)           At Election of Company or a Related Entity. Except to the extent
otherwise provided in the applicable Award Agreement, upon the Termination of
Employment of a Grantee at the election of the Company or a Related Entity
(other than in circumstances governed by paragraph (a) above or paragraphs (c),
(d) or (e) below) the Grantee may exercise any outstanding stock option or stock
appreciation right on the following terms and conditions: (i) exercise may be
made only to the extent that the Grantee was entitled to exercise the Award on
the date of the Termination of Employment; and (ii) exercise must occur within
three (3) months after the Termination of Employment but in no event after the
expiration date of the Award as set forth in the Award Agreement.

 (c)                Retirement.  At such time as the Company adopts a policy of
retirement and during the continued effectiveness of such policy, except to the
extent otherwise provided in the applicable Award Agreement, upon the
Termination of Employment of a Grantee by reason of the Grantee’s Retirement,
the Grantee may exercise any outstanding stock option or stock appreciation
right on the following terms and conditions: (i) exercise may be made only to
the extent that the Grantee was entitled to exercise the Award on the date of
Retirement; and (ii) exercise must occur within three (3) years after Retirement
but in no event after the expiration date of the Award as set forth in the Award
Agreement.

(d)           Disability. Except to the extent otherwise provided in the
applicable Award Agreement, upon the termination of Employment of a Grantee by
reason of Disability the Grantee may exercise any outstanding stock option or
stock appreciation right on the following terms and conditions: (i) exercise may
be made only to the extent

 

13

 

--------------------------------------------------------------------------------



> that the Grantee was entitled to exercise the Award on the date of Termination
> of Employment; and (ii) exercise must occur no later than six (6) months after
> the Termination of Employment but in no event after the expiration date of the
> Award as set forth in the Award Agreement.

(e)           Death. Except to the extent otherwise provided in the applicable
Award Agreement, if a Grantee dies during the period in which the Grantee’s
stock options or stock appreciation rights are exercisable, whether pursuant to
their terms or pursuant to paragraph (b), (c) or (d) above, any outstanding
stock option or stock appreciation right shall be exercisable on the following
terms and conditions: (i) exercise may be made only to the extent that the
Grantee was entitled to exercise the Award on the date of death; and
(ii) exercise must occur no later than six (6) months after the date of the
Grantee’s death. Any such exercise of an Award following a Grantee’s death shall
be made only by the Grantee’s executor or administrator, unless the Grantee’s
will specifically disposes of such Award, in which case such exercise shall be
made only by the recipient of such specific disposition. If a Grantee’s executor
(or administrator) or the recipient of a specific disposition under the
Grantee’s will shall be entitled to exercise any Award pursuant to the preceding
sentence, such executor (or administrator) or recipient shall be bound by all
the terms and conditions of the Plan and the applicable Award Agreement which
would have applied to the Grantee.

 

2.6

Grant of Restricted Stock and Unrestricted Stock.

(a)           Grant of Restricted Stock. The Board may grant restricted shares
of Common Stock to such Key Persons, in such amounts and subject to such terms
and conditions (including the attainment of Performance Goals), as the Board
shall determine in its discretion, subject to the provisions of the Plan.

(b)           Grant of Unrestricted Stock. The Board may grant unrestricted
shares of Common Stock to such Key Persons, in such amounts and subject to such
terms and conditions as the Board shall determine in its discretion, subject to
the provisions of the Plan.

    (c)             Rights as Shareholder. The Company may issue in the
Grantee’s name shares of Common Stock covered by an Award of restricted stock or
unrestricted stock. Upon the issuance of such shares, the Grantee shall have the
rights of a shareholder with respect to the restricted stock or unrestricted
stock, subject to the transfer restrictions and the Company’s repurchase rights
described in paragraphs (d) and (e) below and to such other restrictions and
conditions as the Board in its discretion may include in the applicable Award
Agreement.

(d)           Company to Hold Certificates. Unless the Board shall otherwise
determine, any certificate issued evidencing shares of restricted stock shall
remain in the possession of the Company until such shares are free of any
restrictions specified in the Plan or the applicable Award Agreement.

 



14

 

--------------------------------------------------------------------------------



            (e)           Nontransferable. Shares of restricted stock may not be
sold, assigned, transferred, pledged or otherwise encumbered or disposed of
except as specifically provided in this Plan or the applicable Award Agreement.
The Board at the time of grant shall specify the date or dates (which may depend
upon or be related to the attainment of Performance Goals) and other conditions
on which the non-transferability of the restricted stock shall lapse. Unless the
applicable Award Agreement provides otherwise, additional shares of Common Stock
or other property distributed to the Grantee in respect of shares of restricted
stock, as dividends or otherwise, shall be subject to the same restrictions
applicable to such restricted stock. The Board at any time may waive or amend
the transfer restrictions or other condition of an Award of restricted stock.

(f)            Termination of Employment. Except to the extent otherwise
provided in the applicable Award Agreement or unless otherwise determined by the
Board, in the event of the Grantee’s Termination of Employment for any reason,
shares of restricted stock that remain subject to transfer restrictions as of
the date of such termination (and therefore are unvested) shall be forfeited and
canceled.

 

2.7

Grant of Restricted Stock Units.

(a)           Grant of Restricted Stock Units. The Board may grant Awards of
restricted stock units to such Key Persons, in such amounts and subject to such
terms and conditions (including the attainment of Performance Goals), as the
Board shall determine in its discretion, subject to the provisions of the Plan.

(b)           Vesting. The Board, at the time of grant, shall specify the date
or dates on which the restricted stock units shall become vested and other
conditions to vesting (including the attainment of Performance Goals).

(c)           Termination of Employment. Except to the extent otherwise provided
in the applicable Award Agreement or unless otherwise determined by the Board,
in the event of the Grantee’s Termination of Employment for any reason,
restricted stock units that have not vested shall be forfeited and canceled.



2.8

Grant of Performance Shares, Performance Options and Performance Share Units.



(a)           Grant of Performance Shares, Options Share Units and Cash
Performance Units. The Board may grant performance shares in the form of actual
shares of Common Stock, performance options or share units over an identical
number of shares of Common Stock, to such Key Persons, in such amounts (which
may depend on the extent to which Performance Goals are attained), subject to
the attainment of such Performance Goals and satisfaction of such other terms
and conditions (which may include the occurrence of specified dates), as the
Board shall determine in its discretion, subject to the provisions of the Plan.
The Board may also grant cash performance units, which are cash awards subject
to performance goal attainment, but which are denominated only in cash, not in
stock. The Performance Goals and the length of the performance period applicable
to any Award of performance shares, performance options, share units or
performance units shall be determined by the Board. The Board shall determine in
its discretion whether

15

 

--------------------------------------------------------------------------------





>  performance shares granted in the form of share units shall be paid in cash,
> Common Stock, or a  combination of cash and Common Stock.

(b)           Company to Hold Certificates. Unless the Board shall otherwise
determine, any certificate issued evidencing performance shares shall remain in
the possession of the Company until such performance shares are earned and are
free of any restrictions specified in the Plan or the applicable Award
Agreement.

(c)           Nontransferable. Performance shares may not be sold, assigned,
transferred, pledged or otherwise encumbered or disposed of except as
specifically provided in this Plan or the applicable Award Agreement. The Board
at the time of grant shall specify the date or dates (which may depend upon or
be related to the attainment of Performance Goals) and other conditions on which
the non-transferability of the performance shares shall lapse. Unless the
applicable Award Agreement provides otherwise, additional shares of Common Stock
or other property distributed to the Grantee in respect of performance shares,
as dividends or otherwise, shall be subject to the same restrictions applicable
to such performance shares. The Board at any time may waive or amend the
transfer restrictions or other condition of an Award of performance shares.

(d)           Termination of Employment. Except to the extent otherwise provided
in the applicable Award Agreement or unless otherwise determined by the Board,
in the event of the Grantee’s Termination of Employment for any reason,
performance shares and performance share units or cash performance units that
remain subject to transfer restrictions as of the date of such termination (and
therefore shall not have vested) shall be forfeited and canceled.

2.9           Grant of Dividend Equivalent Rights. The Board may in its
discretion include in the Award Agreement with respect to any share denominated
Award a dividend equivalent right entitling the Grantee to receive amounts equal
to the ordinary dividends that would be paid, during the time such Award is
outstanding and unexercised, on the shares of Common Stock covered by such Award
if such shares were then outstanding. In the event such a provision is included
in an Award Agreement, the Board shall determine whether such payments shall be
made in cash, in shares of Common Stock or in another form, whether they shall
be conditioned upon the exercise or vesting of, or the attainment or
satisfaction of terms and conditions applicable to, the Award to which they
relate, the time or times at which they shall be made, and such other terms and
conditions as the Board shall deem appropriate.



 

2.10

Deferred Stock Units.

(a)           Description. Deferred stock units shall consist of a restricted
stock, restricted stock unit, performance share or share unit Award that the
Board in its discretion permits to be paid out in installments or on a deferred
basis, in accordance with rules and procedures established by the Board.
Deferred stock units shall remain subject to the claims of the Company’s general
creditors until distributed to the Grantee. Cash Performance Units may be
deferred, but shall remain subject to the claims of the Company’s general
creditors until distributed to the Grantee.

 

16

 

--------------------------------------------------------------------------------



 

(b)           162(m) Limits. Deferred stock units and deferred cash performance
units shall be subject to the annual Section 162(m)\ limits applicable to the
underlying restricted stock, restricted stock unit, performance share or share
unit or cash performance unit Award as forth in Section 1.7(b).

2.11        Other Stock-Based Awards. The Board may grant other types of
stock-based Awards to such Key Persons, in such amounts and subject to such
terms and conditions, as the Board shall in its discretion determine, subject to
the provisions of the Plan. Such Awards may entail the transfer of actual shares
of Common Stock, or payment in cash or otherwise of amounts based on the value
of shares of Common Stock.

 

2.12

Director Stock Options.

(a)           Eligibility. Subject to the specific requirements, terms and
conditions as adopted from time to time by the Board in its discretion (i) all
voting directors of the Company who are not employees of the Company
(“Non-Employee Directors”) shall receive stock options pursuant to the
conditions of this Section 2.12.

(b)           Grant of Director Stock Options. Each Non-Employee Director may be
granted stock options to purchase shares of Common Stock of the Company.

(c)           Exercise Price. Notwithstanding Section 2.3(d), until and unless
the Board in its discretion determines otherwise, the per share exercise price
for each stock option granted under this Section 2.13 shall be 100% of the Fair
Market Value of a share of Common Stock on the date the stock option is granted,
provided that in no event shall the per share exercise price be less than 100%
of the Fair Market Value of a share of Common Stock on the date the stock option
is granted.

(d)           Exercise Period. Each stock option granted under this Section 2.13
shall vest, become exercisable and possess a term in accordance with the policy
then in place and as adopted by the Board, provided, however, that (i) if the
Non-Employee Director’s

 

17

 

--------------------------------------------------------------------------------



service on the Board is terminated as a result of not being renominated or
reelected to the Board, then such stock option shall continue to exercisable
until the earlier to occur of (A) the expiration of the remaining term of the
option or (B) three (3) years from the date Board service terminated, and (ii)
no stock option may have a term in excess of ten (10) years.

(e)           Non-statutory Options. Stock options granted under this
Section 2.12 will constitute nonqualified stock options.

(f)            Other Stock Option Terms Applicable. Except as set forth in this
Section 2.12, all stock options granted under this Section 2.12 will be subject
to and benefited by the terms and conditions (including Section 3.7) of the Plan
applicable to other stock options granted under the Plan.

2.13        Section 409A Compliance. Nothwithstanding any provisions to the
contrary, Awards made under this Article II that provide for the nonqualified
deferral of compensation (including any amendments to such Awards) will comply
with all provisions of Section 409A of the Code and the Regulations promulgated
thereunder. No award providing for the deferral of compensation shall permit the
acceleration of the time or schedule of any payment, except as provided in
Section 409A. Compensation deferred pursuant to such an Award with comply with
all distribution rules of Section 409A, and shall not be distributed earlier
than—

 

(i) separation from service as determined by the Secretary (except as provided
in Section 409A(B)(i), relating to deferred compensation payable to key
employees after the termination of service),

 

(ii) the date the participant becomes disabled (within the meaning of
subparagraph (C) of Section 409A),

 

(iii) death,

 

(iv) a specified time (or pursuant to a fixed schedule) specified under the plan
at the date of the deferral of such compensation,

 

(v) to the extent provided by the Secretary, a change in the ownership or
effective control of the corporation, or in the ownership of a substantial
portion of the assets of the corporation, or

 

(vi) the occurrence of an unforeseeable emergency (as that term is defined by
Section 409A(a)(2)(B)(i).

 

2.14        Deferral Election. To the extent to which any participant in this
Plan is allowed to elect to defer compensation for services performed during a
taxable year, such election shall be made not later than the close of the
preceding taxable year, or such early deadline as proscribed in Section
409A(a)(4) of the Code.

 

18

 

--------------------------------------------------------------------------------





ARTICLE III

MISCELLANEOUS

 

3.1

Amendment of the Plan; Modification of Awards.

(a)           Board Authority to Amend Plan. The Board in its discretion may at
any time suspend, discontinue, revise or amend the Plan in any respect
whatsoever, except that any such amendment (other than an amendment pursuant to
paragraphs (d), (e) or (f) of this Section 3.1 or an amendment to effect an
assumption or other action consistent with Section 3.7) that materially impairs
the rights or materially increases the obligations of a Grantee under an
outstanding Award shall be effective with respect to such Grantee and Award only
with the consent of the Grantee (or, upon the Grantee’s death, the Grantee’s
executor (or administrator) or the recipient of a specific disposition under the
Grantee’s will).

(b)           Shareholder Approval. Shareholder approval of any amendment shall
be obtained to the extent necessary to comply with Section 422 of the Code
(relating to Incentive Stock Options) or any other applicable law, regulation or
rule (including the rules of self-regulatory organizations). As set forth in
Section 2.3(h), shareholder approval shall be required for any “repricing” of a
previously granted Award hereunder.

(c)           Board Authority to Amend Awards. Subject to Section 2.3(h) which
requires shareholder approval for any “repricing” of an Award granted hereunder,
the Board in its discretion may at any time, whether before or after the grant,
expiration, exercise, vesting or maturity of or lapse of restriction on an Award
or the Termination of Employment of a Grantee, amend any outstanding Award or
Award Agreement, including an amendment which would accelerate the time or times
at which the Award becomes unrestricted or may be exercised, or waive or amend
any goals, restrictions or conditions set forth in the Award Agreement, provided
that no Award of a stock option or stock appreciation right shall be amended in
such a way as might, under the Section 409A Regulations, provide for the
additional deferral of compensation or an effective decrease in the exercise
price of the Award to a price below what was the Fair Market Value of the Common
Stock on the date of grant. Further, any such amendment (other than an amendment
pursuant to paragraphs (d), (e) or (f) of this Section 3.1 or an amendment to
effect an action consistent with Section 3.7) that materially impairs the rights
or materially increases the obligations of a Grantee under an outstanding Award
shall be made only with the consent of the Grantee (or, upon the Grantee’s
death, the Grantee’s executor (or administrator) or the recipient of a specific
disposition under the Grantee’s will). For purposes of the Plan, any action of
the Board that alters or affects the tax treatment of any Award shall not be
considered to materially impair any rights of any Grantee.

(d)           Regulatory Changes Generally. Notwithstanding anything to the
contrary in this Plan, the Board shall have full discretion to amend the Plan or
an outstanding Award or Award Agreement to the extent necessary to preserve any
tax, accounting, legal

 

19

 

--------------------------------------------------------------------------------





or regulatory treatment with respect to any Award and any outstanding Award
Agreement shall be deemed to be so amended to the same extent, without obtaining
the consent of any Grantee (or, after the Grantee’s death, the Grantee’s
executor (or administrator) or the recipient of a specific disposition under the
Grantee’s will) provided that such amendment does not adversely affect a
Grantee’s rights under the Plan or such Award and Award Agreement.

(e)           Section 409A Changes. Notwithstanding anything to the contrary in
this Plan, the Board shall have full discretion to amend the Plan or any
outstanding Award or Award Agreement to the extent necessary to avoid the
imposition of any tax under Section 409A of the Code. Any such amendments to the
Plan, an Award or an Award Agreement may be adopted without obtaining the
consent of any Grantee (or, after the Grantee’s death, the Grantee’s executor
(or administrator) or the recipient of a specific disposition under the
Grantee’s will), regardless of whether such amendment adversely affects a
Grantee’s rights under the Plan or such Award or Award Agreement.

(f)            Other Tax Changes. In the event that changes are made to
Section 83(b), 162(m), 422, 409A or other applicable provision of the Code or
the Treasury Regulations, the Board may, subject to Sections 3.1(a), (b) and
(c), make any adjustments it determines in its discretion to be appropriate with
respect to the Plan or any Award or Award Agreement.

 

3.2

Tax Withholding.

(a)           Tax Withholdings. As a condition to the receipt of any shares of
Common Stock pursuant to any Award or the lifting of restrictions on any Award,
or in connection with any other event that gives rise to a federal or other
governmental tax withholding obligation on the part of the Company relating to
an Award (including, without limitation, FICA tax), the Company shall be
entitled to require that the Grantee remit to the Company an amount sufficient
in the opinion of the Company to satisfy such withholding obligation.

(b)           Withholding Shares. If the event giving rise to the withholding
obligation is a transfer of shares of Common Stock, then, unless otherwise
provided in the applicable Award Agreement,the Grantee may satisfy only the
minimum statutory withholding obligation imposed under paragraph (a) by electing
to have the Company withhold shares of Common Stock having a Fair Market Value
equal to the amount of tax to be withheld. For this purpose, Fair Market Value
shall be determined as of the date on which the amount of tax to be withheld is
determined (and any fractional share amount shall be settled in cash).

 

3.3

Restrictions.

(a)           Required Consents. If the Board shall at any time determine that
any consent (as hereinafter defined) is necessary or desirable as a condition
of, or in connection with, the granting of any Award, the issuance or purchase
of shares of

 

20

 

--------------------------------------------------------------------------------



Common Stock or other rights thereunder, or the taking of any other action
thereunder (a “Plan Action”), then no such Plan Action shall be taken, in whole
or in part, unless and until such consent shall have been effected or obtained
to the full satisfaction of the Board.

(b)           Definition. The term “consent” as used herein with respect to any
action referred to in paragraph (a) means (i) any and all listings,
registrations or qualifications in respect thereof upon any securities exchange
or under any federal, state or local law, rule or regulation, (ii) any and all
written agreements and representations by the Grantee with respect to the
disposition of shares, or with respect to any other matter, which the Board
shall deem necessary or desirable to comply with the terms of any such listing,
registration or qualification or to obtain an exemption from the requirement
that any such listing, qualification or registration be made, (iii) any and all
consents, clearances and approvals in respect of a Plan Action by any
governmental or other regulatory bodies, and (iv) any and all consents or
authorizations required to comply with, or required to be obtained under,
applicable local law or otherwise required by the Board. Nothing herein shall
require the Company to list, register or qualify the shares of Common Stock on
any securities exchange.

 

3.4

Nonassignability.

(a)           Nonassignability. No Award or right granted to any person under
the Plan shall be assignable or transferable other than by will or by the laws
of descent and distribution, and all such Awards and rights shall be exercisable
during the life of the Grantee only by the Grantee or the Grantee’s legal
representative and any such attempted assignment, transfer or exercise in
contravention of this Section 3.4 shall be void. Notwithstanding the foregoing,
the Board may in its discretion permit the donative transfer of any Award under
the Plan (other than an Incentive Stock Option) by the Grantee (including to a
trust or similar instrument), subject to such terms and conditions as may be
established by the Board.

(b)           Cashless Exercises Permitted. The restrictions on exercise and
transfer in paragraph (a) above shall not be deemed to prohibit “cashless
exercise” procedures with parties who provide financing for the purpose of (or
who otherwise facilitate) the exercise of Awards consistent with applicable
legal restrictions and Rule 16b-3 and as otherwise permitted by Section 2.4(c).

3.5           Requirement of Notification of Election Under Section 83(b) of the
Code. If a Grantee, in connection with the acquisition of shares of Common Stock
under the Plan, is permitted under the terms of the Award Agreement to make the
election permitted under Section 83(b) of the Code (i.e., an election to include
in gross income in the year of transfer the amounts specified in Section 83(b)
of the Code notwithstanding the continuing transfer restrictions) and the
Grantee makes such an election, the Grantee shall notify the Company of such
election within ten (10) days of filing notice of the election with the Internal
Revenue Service, in addition to any filing and notification required pursuant to
regulations issued under Section 83(b) of the Code.

 

21

 

--------------------------------------------------------------------------------





3.6           Requirement of Notification Upon Disqualifying Disposition Under
Section 421(b) of the Code. If any Grantee shall make any disposition of shares
of Common Stock issued pursuant to the exercise of an Incentive Stock Option
under the circumstances described in Section 421(b) of the Code (relating to
certain disqualifying dispositions), such Grantee shall notify the Company of
such disposition within ten (10) days thereof.

 

3.7

Change in Control.

(a)           Definition. A “Change in Control” means the occurrence of any one
of the following events:

(i)            any Person (as defined in Sections 13(d) and 14(d) of the
Exchange Act) is or becomes the Beneficial Owner (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing in excess of fifty percent (50%) or more of the combined voting
power of the Company’s then outstanding securities (“Company Voting
Securities”); provided, however, that the event described in this clause (i)
shall not be deemed a Change in Control by virtue of any of the following
acquisitions: (A) by the Company or any corporation controlled by the Company,
(B) by any employee benefit plan (or related trust) sponsored or maintained by
the Company or any corporation controlled by the Company, (C) by any underwriter
temporarily holding securities pursuant to an offering of such securities, (D)
pursuant to a Non-Qualifying Transaction (as defined in clause (iii) below), (E)
pursuant to any acquisition by Grantee or any group of persons including Grantee
(or any entity controlled by Grantee or any group of persons including Grantee),
(F) a transaction (other than one described in clause (iii) below) in which
outstanding Company Voting Securities are acquired from the Company, if a
majority of the Continuing Directors (as defined in clause (ii) below) approve a
resolution providing expressly that the acquisition pursuant to this subclause
(F) does not constitute a Change in Control under this clause (F), or (G) any
increase in the ownership position of a person of the outstanding Company Voting
Securities as a result of an acquisition of common stock of the Company by the
Company which, by reducing the number of shares of common stock of the Company
outstanding, increases the proportionate number of shares beneficially owned by
such person to in excess of fifty percent (50%)or more of the outstanding
Company Voting Securities, provided, however, that if a person shall become the
beneficial owner of in excess of fifty percent (50%) or more of the outstanding
Company Voting Securities by reason of a share acquisition by the Company as
described above and shall, after such share acquisition by the Company, become
the beneficial owner of any additional shares of common stock of the Company,
then such acquisition shall constitute a Change in Control;

(ii)           the consummation of a merger, consolidation, statutory share
exchange or similar form of corporate transaction involving the Company or any
of its subsidiaries that requires the approval of the Company’s shareholders,

 

22

 

--------------------------------------------------------------------------------





whether for such transaction or the issuance of securities in the transaction (a
“Business Combination”), unless immediately following such Business Combination:
(A) more than 50% of the total voting power of (x) the corporation resulting
from such Business Combination (the “Surviving Corporation”), or (y) if
applicable, the ultimate parent corporation that directly or indirectly has
beneficial ownership of at least 95% of the voting securities eligible to elect
directors of the Surviving Corporation (the “Parent Corporation”), is
represented by Company Voting Securities that were outstanding immediately prior
to such Business Combination (or, if applicable, is represented by shares into
which such Company Voting Securities were converted pursuant to such Business
Combination), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior to the Business
Combination, (B) no person (other than any employee benefit plan (or related
trust) sponsored or maintained by the Surviving Corporation or the Parent
Corporation), is or becomes the beneficial owner, directly or indirectly, of in
excess of fifty percent (50%) or more of the total voting power of the
outstanding voting securities eligible to elect directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation)
and (C) at least a majority of the members of the board of directors of the
Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation) following the consummation of the Business Combination are
Continuing Directors (any Business Combination which satisfies all of the
criteria specified in subclauses (A), (B) and (C) above shall be deemed to be a
“Non-Qualifying Transaction”); provided, however, that if Continuing Directors
constitute a majority of the Board immediately following the occurrence of a
Business Combination, then a majority of Continuing Directors in office prior to
the Consummation of the Business Combination may approve a resolution providing
expressly that such Business Combination does not constitute a Change in Control
under this clause (ii) for any and all purposes of the Plan.

(iii)         the shareholders of the Company approve a plan of complete
liquidation or dissolution of the Company;

(iv)          the consummation of an agreement (or agreements) providing for the
sale or disposition by the Company of all or substantially all of the Company’s
assets other than a sale or disposition which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent 50% or more of the combined voting power of the Company or such
surviving entity outstanding immediately after such sale or disposition; or

(v)            in the case of directors, officers or employees who are entitled
to the benefits of a change in control agreement or similar provisions within an
agreement entered into by the Company or a Related Entity that defines or
addresses change of control, “change of control” as defined in such agreement

 

23

 

--------------------------------------------------------------------------------





(b)           Effect of Change in Control. Upon the occurrence of a Change in
Control specified in paragraph (a)(i) above and immediately prior to the
occurrence of a Change in Control specified in paragraph (a)(ii), (a)(iii) or
(a)(iv) above, Awards shall Fully Vest (as defined in paragraph (c) below). If,
within two (2) years after the occurrence of a Change in Control a Termination
of Employment occurs with respect to any Grantee for any reason other than
Cause, Disability, death or Retirement, Grantee shall be entitled to exercise
Awards at any time thereafter until the earlier of (i) the date twelve (12)
months after the date of Termination of Employment and (ii) the expiration date
in the applicable Award Agreement.

(c)           Fully Vest. The following shall occur if Awards “Fully Vest”:
(i) any stock options and stock appreciation rights granted under the Plan shall
become fully vested and immediately exercisable, (ii) any restricted stock,
restricted stock units, performance shares, performance units and other
stock-based Awards granted under the Plan will become fully vested and matured,
any restrictions applicable to such Awards shall lapse and such Awards
denominated in stock will be immediately paid out, and (iii) any Performance
Goals applicable to Awards will be deemed to be fully satisfied; provided that
(A) any Performance Goals whose performance period has not yet lapsed shall be
calculated based on the higher of (x) the target value of the Awards as
established by the Board and (y) the value of the Awards calculated under the
terms of the Awards based on the average performance through the end of the
fiscal quarter immediately prior to the effective date of the Change of Control
(continued pro forma through the end of the performance period if necessary for
purposes of determining whether the Performance Goal would have been met), and
(B) if the Award has a performance period greater than one (1) year, the amount
of the Award payable to the Grantee will be pro rated, based on a fraction, the
numerator of which is the number of fiscal quarters completed from the beginning
of the performance period until the effective date of the Change of Control and
the denominator is the total number of fiscal quarters in the performance
period.

(d)           Section 409A. To the extent it is necessary for the term “change
of control” to be defined in order for compensation provided under any Award to
avoid the imposition of taxes under Section 409A of the Code, then the term
“change in control,” only insofar as it applies to any such Award and its
treatment under Section 409A, shall be defined as that term is defined by
Section 409A-3 of the Treasury Regulations promulgated under Section 409A (26
CFR § 409A-3), rather than as provided in Section 3.7(a), and the terms of
Sections 3.7(b) through (c) shall be applied and interpreted with respect to
such Section 409A mandated definition in such manner as the Board in its
discretion determines to be equitable and reflect the intention of Sections
3.7(a) through (c).

(e)           No Conflict with Other Agreements. The foregoing definition of
“change of control” is applicable only to the matters contemplated by and set
forth in this Plan and any Award agreement pursuant to this Plan, and shall not
be controlling with respect to any other agreement between the Company and any
third party.

 

24

 

--------------------------------------------------------------------------------





3.8           No Right to Employment. Nothing in the Plan or in any Award
Agreement shall confer upon any Grantee the right to continue in the employ of
or association with the Company or any Related Entity or affect any right which
the Company or Related Entity may have to terminate such employment or
association at any time (with or without cause).

3.9           Nature of Payments. Unless the Board determines at any time in its
discretion, any and all grants of Awards and issuances of shares of Common Stock
under the Plan shall constitute a special incentive payment to the Grantee and
shall not be taken into account in computing the amount of salary or
compensation of the Grantee for the purpose of determining any benefits under
any pension, retirement, profit-sharing, bonus, life insurance or other benefit
plan of the Company or under any agreement with the Grantee, unless such plan or
agreement specifically provides otherwise.

3.10        Non-Uniform Determinations. The Board’s determinations under the
Plan need not be uniform and may be made by it selectively among persons who
receive, or are eligible to receive, Awards (whether or not such persons are
similarly situated). Without limiting the generality of the foregoing, the Board
shall be entitled, among other things, to make non-uniform and selective
determinations, and to enter into non-uniform and selective Award Agreements, as
to the persons to receive Awards under the Plan, and the terms and provisions of
Awards under the Plan.

3.11        Other Payments or Awards. Nothing contained in the Plan shall be
deemed in any way to limit or restrict the Company from making any award or
payment to any person under any other plan, arrangement or understanding,
whether now existing or hereafter in effect.

3.12        Interpretation. The section headings contained herein are for the
purpose of convenience only and are not intended to define or limit the contents
of the sections. As used in the Plan, “include,” “includes,” and “including” are
deemed to be followed by “without limitation” whether or not they are followed
by such words or words of like import; except as the context requires, the
singular includes the plural and visa versa; and references to any agreement or
other document are references to such agreement or document as amended or
supplemented from time to time. Any determination, interpretation or similar act
to be made by the Board shall be made in the discretion of the Board, whether or
not the applicable provisions of the Plan specifically refer to the Board’s
discretion.

3.13        Effective Date and Term of Plan. Unless sooner terminated by the
Board, the Plan, including the provisions respecting the grant of Incentive
Stock Options, shall terminate on the tenth anniversary of the adoption of the
Plan by the Board; provided that the Plan shall continue to govern outstanding
Awards until such Awards have been satisfied or terminated. All Awards made
under the Plan prior to its termination shall remain in effect until such Awards
have been satisfied or terminated in accordance with the terms and provisions of
the Plan and the applicable Award Agreements.

 

25

 

--------------------------------------------------------------------------------





3.14        Governing Law. All rights and obligations under the Plan shall be
construed and interpreted in accordance with the laws of the State of
California, without giving effect to principles of conflict of laws.

3.15        Severability; Entire Agreement. If any of the provisions of this
Plan or any Award Agreement is finally held to be invalid, illegal or
unenforceable (whether in whole or in part), such provision shall be deemed
modified to the extent, but only to the extent, of such invalidity, illegality
or unenforceability and the remaining provisions shall not be affected thereby;
provided, that if any of such provisions is finally held to be invalid, illegal,
or unenforceable because it exceeds the maximum scope determined to be
acceptable to permit such provision to be enforceable, such provision shall be
deemed to be modified to the minimum extent necessary to modify such scope in
order to make such provision enforceable hereunder. The Plan and any Award
Agreements contain the entire agreement of the parties with respect to the
subject matter thereof and supersede all prior agreements, promises, covenants,
arrangements, communications, representations and warranties between them,
whether written or oral, with respect to the subject matter thereof.

3.16        No Third Party Beneficiaries. Except as expressly provided therein,
neither the Plan nor any Award Agreement shall confer on any person other than
the Company and the grantee of any Award any rights or remedies thereunder.

3.17        Successors and Assigns. The terms of this Plan shall be binding upon
and inure to the benefit of the Company and its successors and assigns.

3.18        Waiver of Claims. Each Grantee of an Award recognizes and agrees
that prior to being recommended by the Committee to the Board to receive an
Award he or she has no right to any benefits hereunder. Accordingly, in
consideration of the Grantee’s receipt of any Award hereunder, he or she
expressly waives any right to contest the amount of any Award, the terms of any
Award Agreement, any determination, action or omission hereunder or under any
Award Agreement by the Committee, the Company or the Board, or any amendment to
the Plan or any Award Agreement (other than an amendment to this Plan or an
Award Agreement to which his or her consent is expressly required by the express
terms of the Plan or an Award Agreement).

 

26

 

--------------------------------------------------------------------------------

 